Name: Commission Regulation (EC) NoÃ 996/2006 of 29 June 2006 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 1.7.2006 EN Official Journal of the European Union L 179/26 COMMISSION REGULATION (EC) No 996/2006 of 29 June 2006 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to stabilise the markets and to ensure a fair standard of living for the agricultural community within the sugar sector, a fundamental review of the common organisation of the market in the sugar sector took place. (2) In the light of these developments Council Regulation (EC) No 1260/2001 (2) on the common organisation of the markets in the sugar sector, was repealed and replaced by Council Regulation (EC) No 318/2006 (3). (3) Regulation (EC) No 318/2006 makes it necessary to revise additional note 2 to Chapter 17 of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87. (4) Regulation (EEC) No 2658/87 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 shall be amended as set out in the Annex. Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 838/2006 (OJ L 154, 8.6.2006, p. 1). (2) OJ L 178, 30.6.2004, p. 1. (3) OJ L 58, 28.2.2006, p. 1. ANNEX In Chapter 17 of Annex I to Regulation (EEC) No 2658/87, Additional Note 2 is amended as follows: 2. The duty applicable to raw sugar of subheadings 1701 11 10 and 1701 12 10 whose yield established according to Annex I, point III, of Council Regulation (EC) No 318/2006 differs from 92 % is fixed in the following manner: the relevant rate is multiplied by a correcting coefficient obtained by dividing the percentage yield established according to the above provisions by 92.